DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a plurality of protrusion attached to the body” in line 5 of the claim which is grammatically incorrect.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 9-20 should be renumbered 8-19, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
attached to the body” which is unclear in view of the specification and drawings as to how the protrusion are attached to the body?   Paragraph 0024 states that the protrusions 106 are attached to body 104, but it is unclear how they are attached, whether it be by an adhesive, welded, etc.?  The figures appear to illustrate the body and protrusions as being a single integral component, which contradicts the definition of the word “attached” which means “joined; connected: bound” (See https://www.dictionary.com/browse/attached).  Thus, the current claim language is unclear as to how the device is constructed and whether or not the protrusions are attached to the body as claimed, and if so, how they are physically attached thereto?  Appropriate clarification and correction is required.  
Claims 2-7 and 9-20 are rejected as being necessarily dependent upon claim 1.  
Claim 17 recites “wherein the second deflection knob is substantially rotatable within a plane, and wherein the protrusions each extend into the plane and are spaced apart from the second deflection knob” which is unclear.   The term "substantially" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the deflection knob is substantially rotatable within the plane, as it would appear to be either fully rotatable or not rotatable within the place, thus the claim language leads to confusion.  Furthermore, Applicant is requested to define the direction of the plane with respect to the endoscope to further clarify the claimed invention.  Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 11, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,146,576 to Schmieding et al.  
In regard to claim 1, Schmieding et al. disclose a device 100 for assisting manipulation of an input mechanism of a medical instrument, the device comprising: a body 120 defining an interior shaped to substantially surround and attach to the input mechanism of the medical instrument 50; and a plurality of protrusion 101a-f attached to the body and each extending in one or more directions towards the medical instrument (See Figs. 2-5 and Col. 5, Line 27- Col. 6, Line 67).
In regard to claim 2, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the medical instrument is an endoscope (See Figs. 2-3).
In regard to claim 4, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the interior is substantially disk-shaped (See Figs. 2-5 and Col. 5, Line 27- Col. 6, Line 67).
In regard to claim 5, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the body comprises a first part and a second part 101a-b that are attachable together to define the interior and to attach to the input mechanism (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 6, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the first part and the second part each have a first end and a second end, wherein the first ends are rotatably attached to each other to position the first part and the second part in a first position and a second portion with respect to each other, wherein in the first position, the second ends contact each other such that the interior is defined, and wherein in the second position, the second ends are spaced from each other (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 7, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the second ends are configured to be securely attached together such that the first part and the second part apply a compression force to the input mechanism (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 9, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the first part and the second part are configured to be securely attached together such that the first part 
In regard to claim 11, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, further comprising a resilient member positioned around the body for holding the body together (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 13, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the body defines an opening leading to the interior, wherein the opening is shaped to surround a portion of the input mechanism (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 14, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the input mechanism is configured to rotate about an axis for controlling a function of the medical instrument (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 15, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the protrusions each have a curved shape that extend away from the body (See Figs. 2-5 and Col. 6, Lines 1-35).
In regard to claim 16, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the number of protrusions is 8 (See Col. 5, line 53).
In regard to claim 20, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the protrusions .
Claim(s) 1-4 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,790,250 to Petersen et al.  
In regard to claim 1, Petersen et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, the device comprising: a body 20 defining an interior shaped to substantially surround and attach to the input mechanism of the medical instrument 50; and a plurality of protrusion (not labeled) attached to the body and each extending in one or more directions towards the medical instrument (See Figs. 2-5 and Col. 6, Line 58 – Col. 7, Line 14).  
In regard to claim 2, Petersen et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the medical instrument is an endoscope (See Fig. 1).
In regard to claim 3, Petersen et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the input mechanism is a deflection knob of the endoscope (See Fig. 1).  
In regard to claim 4, Petersen et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the interior is substantially disk-shaped (See Figs. 2-5 and Col. 6, Line 58 – Col. 7, Line 14).  
In regard to claim 13, Petersen et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the body defines 
In regard to claim 14, Petersen et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument, wherein the input mechanism is configured to rotate about an axis for controlling a function of the medical instrument (See Figs. 2-5 and Col. 6, Line 58 – Col. 7, Line 14).  
Claim(s) 1-4, 13-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0255104 to Maruyama.  
In regard to claim 1, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, the device comprising: a body 37 defining an interior shaped to substantially surround and attach to the input mechanism 5UD of the medical instrument; and a plurality of protrusion 38 attached to the body and each extending in one or more directions towards the medical instrument (See Figs. 1, 7-12 and paragraphs 0064-0085).  
In regard to claim 2, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, wherein the medical instrument is an endoscope (See Fig. 1).
In regard to claim 3, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, wherein the input mechanism is a deflection knob of the endoscope (See Fig. 1).  
In regard to claim 4, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, wherein the interior is substantially disk-shaped (See Figs. 1, 7-12 and paragraphs 0064-0085).  
In regard to claim 13, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, wherein the body defines an opening leading to the interior, wherein the opening is shaped to surround a portion of the input mechanism (See Figs. 1, 7-12 and paragraphs 0064-0085).  
In regard to claim 14, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, wherein the input mechanism is configured to rotate about an axis for controlling a function of the medical instrument (See Figs. 1, 7-12 and paragraphs 0064-0085).  
In regard to claim 17, Maruyama discloses a device for assisting manipulation of an input mechanism of a medical instrument, wherein the input mechanism is first deflection knob 5D of an endoscope, wherein the medical instrument includes a second deflection knob 7UD adjacent to the first deflection knob, wherein the second deflection knob is substantially rotatable within a plane, and wherein the protrusions each extend into the plane and are spaced apart from the second deflection knob (See Figs. 1, 7-12 and paragraphs 0064-0085).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,146,576 to Schmieding et al. in view of U.S. Patent Application Publication No. 2018/0296066 to Kinoshita et al.      
In regard to claim 10, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument (See rejection above) but are silent with respect to further comprising a gasket positioned between the first part and the second part for being compressed towards the input mechanism when the body is attached to the input mechanism. Kinoshita et al. teach of an analogous endoscopic device 1 used to grip a medical instrument wherein an elastic member 20 is compressed around the surgical instrument to which the device is attached (see Figs. 1-3 and paragraph 0070-0071).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the device of Schmieding et al. to include an elastic member (i.e. gasket) therein the more reliably grasp and retain a plurality of endoscope having different outer diameters therein as taught by Kinoshita et al.      
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,146,576 to Schmieding et al. in view of U.S. Patent Application Publication No. 2018/0125567 to Ciccone et al.    
In regard to claims 12 and 19, Schmieding et al. disclose a device for assisting manipulation of an input mechanism of a medical instrument (See rejection above) but are silent with respect to the device is made of material including one of acrylonitrile butadiene styrene (ABS), polylactic acid (PLA), high impact polystyrene (HIPS), and nylon.  Ciccone et al. teach of an analogous medical instrument constructed from ABS due to the lighter weight, better biocompatibility and lower cost of the material (see paragraph 0108).  It would have been obvious to one skilled in the art at the time the invention was filed to construct the device of Schmieding et al. of ABS to ensure a medical grade material is used that is easily disposable and cheap as taught by Ciccone et al. and is well known in the art.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,146,576 to Schmieding et al. in view of U.S. Patent Application Publication No. 2018/0125567 to Ciccone et al.    
In regard to claim 18, Schmieding et al. disclose the claimed invention except for the length of the protrusions being .3 to .4 inches.  It would have been an obvious matter of design choice to construct the protrusions with the claimed length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/4/21